           Case 1:20-cr-00288-LJL Document 38 Filed 08/10/20 Page 1 of 12

DRAFT


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                  8/10/2020
                                                                       :
UNITED STATES OF AMERICA,                                              :
                                                                       :
                  -v-                                                  :
                                                                       :    20-cr-288 (LJL)
THOMAS BAKER; TONY McNAIR; and KITWANE                                 :
PARKINSON                                                              :   MEMORANDUM &
                                                                       :   ORDER
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X


LEWIS J. LIMAN, United States District Judge:

                                                 BACKGROUND

        Defendants Thomas Baker, Tony McNair, and Kitwane Parkinson (together,

“Defendants”) have been indicted on four counts by a grand jury in the Southern District of New

York. See Dkt. No. 1 (“Indictment”). All three defendants are charged in Count One with

Hobbs Act robbery, 18 U.S.C. § 1951(b)(1). Baker and McNair are charged in Count Two with

Hobbs Act robbery in violation of 18 U.S.C. 1951(b)(1), in Count Three with carjacking in

violation of 18 U.S.C. §§ 2119 and 2, and in Count Four with brandishing a firearm during a

crime of violence in violation of 18 U.S.C. § 924(c)(1)(A)(i)-(iii). The charges arise from a

robbery spree that occurred during the COVID-19 pandemic, sometime from March to April

2020. The Indictment alleges that Baker and McNair carried out an armed robbery and

carjacking of a bread truck in the Bronx, New York, during which Baker allegedly shot the

driver of the truck.


        The Government now moves for a protective order to govern material disclosed to the

defense pursuant to Federal Rule of Criminal Procedure 16, 18 U.S.C. § 3500, and the
          Case 1:20-cr-00288-LJL Document 38 Filed 08/10/20 Page 2 of 12




Government’s general obligation to produce exculpatory and impeachment material. Dkt. No.

33. The Government argues that there is good cause for a protective order because the crimes

charged in the Indictment are violent, serious, and reflect coordination of criminal activity and

access to firearms. Id. ¶ 7(a). It claims that the Government’s “disclosure material may include

material that (i) affects the privacy and confidentiality of individuals; (ii) would impede, if

prematurely disclosed, the Government’s ongoing investigation of uncharged individuals; (iii)

would risk prejudicial pretrial publicity if publicly disseminated; and (iv) is not authorized to be

disclosed to the public or disclosed beyond that which is necessary for the defense of this

criminal case.” Id. ¶ 2.


       The Government and the defense have agreed upon certain portions of the proposed

protective order. The parties agree that the defense shall not post any disclosure material on any

Internet site or network site and shall not disclose such material to any unauthorized third party.

See Dkt. No. 33 Ex. A (“Government’s Proposed Order”) ¶ 5; Dkt. No. 33 Ex. B (“Defendants’

Proposed Order”) ¶ 5. Authorized recipients of disclosure material include Defendants,

prospective witnesses for purposes of defending this action, and personnel for whose conduct

counsel is responsible, i.e., personnel employed or retained by counsel, as needed for purposes of

defending this action. Government’s Proposed Order ¶ 5; Defendants’ Proposed Order ¶ 6. The

parties are also agreed on special provisions for the disclosure and protection of seized

electronically stored information. Government’s Proposed Order ¶¶ 9-13; Defendants’ Proposed

Order ¶¶ 9-13.


       There is one important respect in which the Government and Defendants’ versions of the

proposed protective order differ. The Government has submitted a proposed protective order

that would give it the right to designate certain disclosure material as “sensitive disclosure


                                                  2
          Case 1:20-cr-00288-LJL Document 38 Filed 08/10/20 Page 3 of 12




material” based on its unilateral determination that the material “contains information that

identifies, or could lead to the identification of, witnesses who may be subject to intimidation or

obstruction, and whose lives, persons, and property, as well as the lives, persons and property of

loved ones, will be subject to risk of harm” absent the provisions of the protective order. See

Government’s Proposed Order ¶ 2. Upon the Government’s designation of material as “sensitive

disclosure material” and subject only to contrary order of the Court, Defendants themselves are

subject to severe restrictions on the possession or use of such material. Specifically, “a. [t]he

Defendants may review sensitive disclosure material only in the presence of counsel or any other

person authorized to receive sensitive disclosure material; b. [t]he Defendants may not copy or

otherwise record sensitive disclosure material; and c. [t]he Defendants may not keep sensitive

disclosure material or a copy of such material outside the presence of counsel, including in any

prison facility.” Id. ¶ 7(a)-(c). In short, Defendants themselves would not be able to review the

material outside the presence of counsel and would not be able to retain the material to review at

their leisure. In its motion, the Government states that it “anticipates that only a small subset of

disclosure material would warrant th[e] Sensitive Disclosure Material designation.” Dkt. No. 33

at 5 ¶ d. It would apply the designation only to “documents containing personally identifying

information about victims and potential witnesses,” such as victims’ medical records and rap

sheets of at least one third party.” Id.


        Defendants, who are detained at the Metropolitan Correctional Center (“MCC”),

vehemently object to this provision and suggest an alternative. They agree that certain portions

of the disclosure material are “sensitive” and should not be disclosed to any Defendant outside

the presence of counsel or members of the defense team, for reasons including that disclosure

could infringe on the privacy of the an individual, or unduly compromise an ongoing



                                                  3
          Case 1:20-cr-00288-LJL Document 38 Filed 08/10/20 Page 4 of 12




investigation, or compromise a witness’s safety. See Defendants’ Proposed Order ¶ 2. So far,

the parties are agreed. But, under Defendants’ version of the protective order, the Government

would list in the protective order the material designated as sensitive. Defendants’ proposed

protective order than goes on to state:


       The parties recognize that the Government may, upon further review of discovery,
       determine additional disclosure material is “sensitive”. In the event, the Government
       determines there are additional “sensitive” disclosure material, it will label that material
       as “sensitive”, and provide Defense counsel with both an unredacted copy of this material
       and a redacted copy of this material. Defense counsel will provide the Defendant only
       with the redacted copy of the labeled “sensitive” disclosure material. The Government
       agrees to confer with Defense counsel in an attempt to resolve any dispute regarding the
       labeling of any disclosure material as “sensitive. Any unresolved dispute as to whether
       material should be omitted or redacted from dissemination to the Defendants shall be
       promptly brought to the attention of the Court for its resolution. Until any such dispute is
       resolved, Defense counsel will refrain from sharing the disputed material with the
       defendants in unredacted form.

Id.

       In essence, and as explained by the defense, Defendants’ proposed form of protective

order would require the Government to identify in advance the material it proposes to be

designated “sensitive” and to redact the material that is sensitive where redaction is possible.

The Government would provide defense counsel redacted and unredacted copies of proposed

sensitive material, and the Government and defense would meet and confer in an attempt to

agree on the need for and scope of redaction. If the parties agreed on the treatment of the

material, that agreement would govern. Defendants would be permitted to retain and review,

outside the presence of counsel, redacted versions of disclosures that the parties agree contain

sensitive material and would review the unredacted versions in the presence of counsel. If the

Government and defense did not agree on redactions, they would bring the issue to the Court.

See id. Defendants’ proposal would permit Defendants to view all of the unredacted records in



                                                 4
          Case 1:20-cr-00288-LJL Document 38 Filed 08/10/20 Page 5 of 12




the presence of their attorneys, but would also allow each Defendant to view redacted versions of

all disclosure materials on his own time.


                                              DISCUSSION

       Federal Rule of Criminal Procedure 16(d)(1) provides: “At any time the court may, for

good cause, deny, restrict, or defer discovery or inspection, or grant other appropriate relief.”

The standards under which a court may find “good cause” were laid out by Judge Karas in

United States v. Smith, 985 F. Supp.2d 506 (S.D.N.Y. 2013). “As the party seeking a protective

order, the Government bears the burden of showing good cause.” Id. at 522 (quotation omitted).

“Good cause exists ‘when a party shows that disclosure will result in a clearly defined, specific

and serious injury.’” Id. at 522 (quoting In re Terrorist Attacks on September 11, 2001, 454 F.

Supp.2d 220, 222 (S.D.N.Y. 2006)).


       The Government has established, and the defense does not dispute for purposes of this

motion, that there is good cause for a protective order, including special protection for sensitive

material, based on the risks that disclosure of certain material could improperly compromisethe

privacy and confidentiality of individuals and, if prematurely disclosed, could affect the

Government’s ongoing investigation of uncharged individuals. The Court is also persuaded that

good cause exists to enter a protective order to ensure the safety of witnesses and alleged

victims. However, the Government has not established good cause for its preferred method of

treating sensitive disclosure material as described in the Government’s Proposed Order ¶¶ 2 and

7. The Court agrees with Defendants that their proposed treatment of sensitive disclosure

material is more appropriate under the present circumstances. Accordingly, the Court grants the

Government’s application for a protective order and directs the Government, after meeting and

conferring with the defense, to file a revised order that incorporates Defendants’ proposed


                                                  5
          Case 1:20-cr-00288-LJL Document 38 Filed 08/10/20 Page 6 of 12




method of treating sensitive disclosure material and the further modification noted below, see

infra pp. 11-12.


        The Government presents a threefold response to Defendants’ proposal for treating

sensitive disclosure material. It contends that the Court should endorse its form of protective

order because other Judges in this District have done so. See Dkt. No. 33 at 3-4 ¶ b (citing

cases). It further contends, but without detail, that the redactions required by the Defendants’

approach would be “an incredibly time-intensive exercise with any missed redactions resulting in

a victim’s private medical information being available in the jail.” See Dkt. No. 36 at 2. Finally,

the Government suggests that the Court should not be overly worried about the restraints on

sensitive disclosure material because each Defendant will be able to see the evidence in the

presence of his attorneys. The Court is not persuaded by these arguments, and addresses them in

turn.


        The fact that the Government may have convinced other District Judges, in other cases

involving other facts, to sign protective orders similar or identical to its proposal does not mean

this Judge in this case should adopt the Government’s form. In every case, “[b]road allegations

of harm, unsubstantiated by specific examples or articulated reasoning, do not support a good

cause showing.” Smith, 985 F. Supp. 2d at 523 (quoting United States v. Wecht, 484 F. 3d 194,

211 (3d Cir. 2007)); see also United States v. Garrett, 571 F.2d 1323, 1326 n.3 (5th Cir. 1978)

(requiring a “particular and specific demonstration of fact as distinguished from stereotyped and

conclusory statements”). It follows that the form of protective order appropriate for any case

must be judged based on the particularized needs and risks of that case. There is no one-size-

fits-all protective order.




                                                 6
          Case 1:20-cr-00288-LJL Document 38 Filed 08/10/20 Page 7 of 12




       There is no evidence that the defense objected to the Government’s proposed procedure

for handling sensitive material in those other cases. In addition, the Government has not shown,

or even argued, that those other cases were similar to this case, in which the categories of alleged

sensitive material are relatively narrow, the number of affected documents relatively small, and

the commensurate burden on the Government of sharing redactions of documents relatively low.

Compare In re Terrorist Attacks on Sept. 11, 2001, 454 F. Supp. 2d at 222 (“In cases of unusual

scope and complexity . . . broad protection during the pretrial stages of litigation may be

warranted without a highly particularized finding of good cause.”) (citing In re Agent Orange,

821 F.2d 139, 148 (2d Cir. 1987)). Nor has the Government pointed this Court to reasoning in

those cases to support its request. In any event, it is not the job of a District Judge to merely

parrot the past decisions of her or his colleagues. Rather, it is the genius of our federal judicial

system that, absent controlling Circuit or Supreme Court precedent, and with due attention paid

to parties’ reasonable expectations based on settled practice and with respect for the decisions of

other judges, it is still upon each District Judge to exercise her or his best judgment as to how the

law should apply to the facts before her. As Justice Stevens described, it is a strength—and not a

weakness—of our federal judicial system that decisions are independently made by an array of

judges based on of the specific facts presented to them. See McCray v. New York, 461 U.S. 961,

962-63 (1983) (denying certiorari because “further consideration of the substantive and

procedural ramifications of the problem by other courts will enable us to deal with the issue more

wisely at a later date” by “serv[ing] as laboratories in which the issue receives further study”)

(Stevens, J., concurring)


       Turning to the Government’s second argument, its complaint that redaction will take time

and that it may make mistakes are particularly ill-founded here. Defendants are charged with



                                                  7
          Case 1:20-cr-00288-LJL Document 38 Filed 08/10/20 Page 8 of 12




crimes that took place in person and over a limited duration of time. The parties agree that the

quantity of discovery material is limited. The Government itself “anticipates that only a small

subset of disclosure material would warrant th[e] Sensitive Disclosure Material designation.”

Dkt. No. 33 at 5 ¶ d. Indeed, the Government has so far identified only two sets of documents

that will require redaction: victims’ medical records and one third-party rap sheet. Id. Redacting

documents may be one of the less pleasant aspects of modern law practice. But is also one of the

more prevalent aspects. See, e.g., Breon v. Coca-Cola Bottling Co., 232 F.R.D. 49, 55 (D. Conn.

2005) (holding in context of privilege review that, “where a document purportedly contains some

privileged information, the unprivileged portions of the document must be produced during

discovery” and that the “proper procedure in such instances is to redact the allegedly privileged

communication, and produce the redacted document”); Durling v. Papa John’s Int’l, Inc., 2018

WL 557915, at *9 (S.D.N.Y. Jan. 24, 2018) (where the defendant had not “adequately

demonstrated that, under the circumstances, reviewing and redacting the [email] strings at issue

would be unduly burdensome,” it was not permitted to “withhold the entirety of a conversation

merely because one portion of such communication is subject to privilege”; rather, the defendant

was under an obligation to “selectively redact the document in question and produce any non-

privileged portions”) (internal quotation marks and citation omitted). Criminal prosecutors must

also make redactions from time to time. If civil lawyers are frequently required to make

redactions as part of discovery, there is no reason to believe that the limited quantity of

documents to be reviewed here would create an especially great burden for the Government

lawyers. Nor, despite the Government’s concerns that it might make a mistake and reveal

information it should not, is there reason to believe that the professional and highly skilled

Assistant United States Attorneys will do it less well than any other practitioner. If it turns out




                                                  8
          Case 1:20-cr-00288-LJL Document 38 Filed 08/10/20 Page 9 of 12




that the quantity of affected material is far greater than anticipated and the burden on the

Government would result in Defendants not receiving discovery on a timely basis or other

unanticipated concerns, the Government can always apply for modification.


       The Government’s third argument would be troubling in ordinary times. In criminal

cases, the accused has a personal interest in making his or her best defense. See Faretta v.

California, 422 U.S. 806, 819 (1975) (“The Sixth Amendment does not provide merely that a

defense shall be made for the accused; it grants to the accused personally the right to make his

defense.”). “The right to defend is personal. The defendant, and not his lawyer or the State, will

bear the personal consequences of a conviction.” United States v. Rosemond, 958 F.3d 111, 120

(2d Cir. 2020) (quoting Faretta, 422 U.S. at 834). It frequently will be the defendant, and the

defendant alone, who knows all of the relevant facts and who will appreciate the significance of

a particular item of evidence and whether it is exculpatory or incriminatory. There is a value and

an interest in the defendant being able to freely review the evidence against him, on his own

time, and without a defense lawyer or anyone else looking over his shoulder.


        Moreover, these are not ordinary times. In March 2020, shortly after COVID-19 was

declared a pandemic, Judge Alison Nathan of this District noted the “obstacles the current public

health crisis poses to the preparation of the Defendants’ defense.” United States v. Stephens,

2020 WL 1295155, at *3 (S.D.N.Y. Mar. 19, 2020). She observed then that “[t]h spread of

COVID-19 throughout New York State—and the country—has compelled the [Bureau of

Prisons] to suspend all visits—including legal visits, except as allowed on a case-by-case basis—

until further notice.” Id. The Bureau of Prisons (“BOP”) has made adjustments since that date

to better enable counsel to talk to or meet with their clients, but the inherent risk of the spread of

contagious disease within the carceral setting means that serious limitations on visitation remain.


                                                  9
         Case 1:20-cr-00288-LJL Document 38 Filed 08/10/20 Page 10 of 12




As of the date of this Opinion, the BOP webpage describing modified operations states that

“[l]egal visits will be suspended for 30 days, at which time the suspension will be re-evaluated,”

Bureau of Prisons, BOP Implementing Modified Operations,

https://www.bop.gov/coronavirus/covid19_status.jsp; and the BOP webpage for the MCC

contains a notice stating “[a]ll visiting at this facility has been suspended until further notice.”

BOP, MCC New York, https://www.bop.gov/locations/institutions/nym/.


        The defense has averred, and the Government has not contradicted, that as a consequence

of these restrictions:


        under the Government’s proposal, in order for counsel to review sensitive disclosures
        with their clients, counsel would be required to use highly flawed videoconferencing
        technology. The undersigned counsel has repeatedly been forced to terminate video
        conferences with clients detained at the Metropolitan Correctional Center . . . and to
        request a telephone call instead due to sound quality so poor that neither attorney nor
        client can hear one another. Moreover, even if the audio did work, counsel would be
        forced to hold each document up to their computer camera, page by page, trying to
        prevent their hands from shaking, while their clients peer at blurry computer screens
        during time-limited video calls that must be requested days in advance.

Dkt. No. 37 at 1. Thus, “[g]iven the COVID-19 crisis and the current restrictions on attorney

visitation within the Bureau of Prisons, the [D]efendants will be unable to view any of the

‘sensitive’ disclosure material unless the Government or defense counsel is able to provide them

with a redacted version.” Dkt. No. 34 at 2.


        Under these conditions, the Court finds that Defendant’s Proposed Order more

adequately protects Defendants’ rights in participating in their own defenses without

undermining the Government’s legitimate interests in protecting the privacy and safety of

witnesses and alleged victims.




                                                  10
         Case 1:20-cr-00288-LJL Document 38 Filed 08/10/20 Page 11 of 12




       There is one final matter to address. In its opposition to the Government’s proposed

protective order, the defense states an objection “to the Government’s implication that

[Defendants] will intimidate, harm, or obstruct justice if through their review of the discovery

they learn or can discern the identity of witnesses.” Dkt. No. 34 at 3. In particular, Defendants

object to the language in the Government’s Proposed Order that states “[c]ertain of the

Government’s disclosure material, referred to herein as ‘sensitive disclosure material’ contains

information that identifies, or could lead to the identification of witnesses who may be subject to

intimidation or obstruction, and whose lives, persons, and property, as well as the lives, persons

and property of loved ones, will be subject to risk of harm absent the protective considerations

set forth herein.” Id.; see Government’s Proposed Order ¶ 2. The Court recognizes that, at this

stage of the proceedings, Defendants are presumed innocent and that, accordingly, no final

determination has been made that Defendants will present a risk of harm to others. To the extent

that the defense’s concern is that Defendants should not be saddled with language suggesting that

the Court has made a finding, after full presentation of evidence, that they present a risk of harm,

the concern is well-founded. The Court bases its finding with respect to good cause for the

protective order on the allegations of the Complaint and Indictment and on the Government’s

proffer, which the defense has not disputed for purposes of this motion only. Accordingly,

although the Court doubts that the Government language would actually cause confusion, it

orders that the language be modified to the following: “Certain of the Government’s disclosure

material, referred to herein as ‘sensitive disclosure material’ contains information that identifies,

or could lead to the identification of witnesses who based on the Complaint and Indictment

and the Government’s proffer, which are not disputed for purposes of this Order only, (1)

may be subject to intimidation or obstruction, and (2) whose lives, persons, and property, as well




                                                 11
         Case 1:20-cr-00288-LJL Document 38 Filed 08/10/20 Page 12 of 12




as the lives, persons and property of loved ones, will be subject to risk of harm absent the

protective considerations set forth herein.” Government’s Proposed Order ¶ 2 (language to be

added in bold).


       For the reasons stated above the Court GRANTS the motion for a protective order but

directs the Government to submit a revised form of protective order consistent with this opinion,

after meeting and conferring with the defense. The Clerk of Court is respectfully directed to

close Dkt. Nos. 36 and 37.




SO ORDERED.


Dated: August 10, 2020                             __________________________________
New York, New York                                              LEWIS J. LIMAN
                                                           United States District Judge




                                                12
